Citation Nr: 1702032	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  12-34 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for right lower extremity sciatica.

2.  Entitlement to an initial compensable rating for sinusitis.

3.  Entitlement to an initial compensable rating for allergic rhinitis.

4.  Entitlement to an initial compensable rating for endometriosis.

5.  Entitlement to an initial compensable rating for Graves' disease.

6.  Entitlement to a combined rating higher than 20 percent for service-connected disabilities.

7.  Entitlement to service connection for a deviated septum.

8.  Entitlement to service connection for otitis externa.

9.  Entitlement to service connection for a low back disability.

10.  Entitlement to service connection for a disability manifested by dizziness.

11.  Entitlement to service connection for cervical dysplasia.

12.  Entitlement to service connection for tinea versicolor of the arms.

13.  Entitlement to service connection for tinea versicolor of the face.

14.  Entitlement to service connection for hypoglycemia.


REPRESENTATION

Appellant represented by:	Mary Long, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Air Force from December 1999 to December 2002 and from December 2004 to March 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in October 2015.  A copy of the hearing transcript is of record.  Subsequent to the hearing, the Veteran submitted additional evidence in support of her claims, along with an appropriate waiver of RO consideration.  Therefore, the appeal may proceed.  See 38 C.F.R. § 20.1304(c) (2016) (any pertinent evidence accepted directly at the Board must be referred to the agency of original jurisdiction (AOJ) for initial review unless this procedural right is waived by the appellant).

The Board notes that the Veteran perfected separate claims for service connection for low back strain and service connection for degenerative arthritis of the thoracolumbar spine.  For purposes of efficiency and simplicity, the Board has recharacterized these issues as service connection for a low back disability.


FINDINGS OF FACT

1.  The Veteran's right lower extremity sciatica is manifested by mild incomplete paralysis.

2.  The Veteran's sinusitis is manifested by up to six non-incapacitating episodes per year; incapacitating episodes have not been demonstrated.

3.  Prior to June 10, 2015, rhinitis was not manifested by 50 percent obstruction of both nasal passages or complete obstruction of one side; from that date, 50 percent obstruction of both nasal passages was demonstrated.

4.  The Veteran's endometriosis is manifested by pelvic pain, irregular bleeding, adhesions, and bladder symptoms.

5.  A deviated septum preexisted the Veteran's second period of active service and did not undergo a permanent increase in severity during service.

6.  Lumbar strain and lumbar spine degenerative arthritis are etiologically related to service.

7.  Peripheral vestibular disorder is etiologically related to service.

8.  Cervical dysplasia is not a disability for which service connection may be granted.

9.  During the October 2015 Travel Board hearing, the Veteran withdrew her claims for an initial compensable rating for Graves disease and a combined rating higher than 20 percent for all service-connected disabilities, as well as claims for service connection for otitis externa, tinea versicolor of the arms, tinea versicolor of the face, and hypoglycemia.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent for right lower extremity sciatica have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.120, 4.124a, Diagnostic Codes 8520, 8720 (2016).

2.  The criteria for an initial 10 percent rating for sinusitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.97, Diagnostic Code 6513 (2016).

3.  Prior to June 10, 2015, the criteria for an initial compensable rating for allergic rhinitis have not been met.  From that date, the criteria for a 10 percent rating have been met.  U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.97, Diagnostic Code 6522 (2016).

4.  The criteria for an initial 50 percent rating for endometriosis have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.116, Diagnostic Code 7629 (2016).

5.  The criteria for service connection for a deviated septum have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2016).  

6.  The criteria for service connection for lumbar strain and degenerative arthritis of the spine have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

7.  The criteria for service connection for peripheral vestibular disorder have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

8.  The criteria for service connection for cervical dysplasia have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

9.  The criteria are met for withdrawal of the appeal for the issues of an initial compensable rating for Graves' disease and a combined rating higher than 20 percent for all service-connected disabilities, as well as claims for service connection for otitis externa, tinea versicolor of the arms, tinea versicolor of the face, and hypoglycemia.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.

Prior to the promulgation of a decision in this case, the Veteran, with the assistance of her representative, testified on the record at her October 2015 Travel Board hearing that she was withdrawing the issues of an initial compensable rating for Graves' disease and a combined rating higher than 20 percent for all service-connected disabilities, as well as claims for service connection for otitis externa, tinea versicolor of the arms, tinea versicolor of the face, and hypoglycemia.  Therefore, a "case or controversy" involving a pending adverse determination that the Veteran has taken exception to does not currently exist with respect to the above-listed issues.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).  Accordingly, the Board does not have jurisdiction to review the appeal for these claims, and they are dismissed.

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).

A.  Sciatica

The Veteran is currently assigned a 10 percent rating for right lower extremity sciatica under Diagnostic Code (DC) 8720.

DC 8720 provides ratings for neuralgia of the sciatic nerve and DC 8520 provides ratings for paralysis of the sciatic nerve.  They both operate under the same diagnostic criteria; mild incomplete paralysis is rated as 10 percent disabling; moderate incomplete paralysis is rated as 20 percent disabling; moderately severe incomplete paralysis is rated as 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated as 60 percent disabling.  Complete neuralgia of the sciatic nerve (the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost), is rated 80 percent disabling.  38 C.F.R. § 4.124a.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  See "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  Id.  

Neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

In rating peripheral nerve injuries and their residuals, attention should be given to the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

The words "mild," "moderate" and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of such terminology by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Veteran underwent a VA examination in July 2010.  She reported pain down the right lower extremity.  On examination, reflexes were 2+ (normal).  Sensation was also normal, and strength in the leg was 5/5.  Muscle tone was normal.

An additional VA examination was conducted in June 2015.  On examination, strength and reflexes were normal.  No atrophy was present.  Sensation was decreased in the lower leg and ankle area, but was otherwise normal in the remainder of the extremity.  The examiner noted mild paresthesias and numbness involving the sciatic nerve, and assessed radiculopathy as "mild."

The Veteran submitted a September 2015 private assessment.  That physician noted the Veteran's report of numbness, tingling, and burning down the right leg into the toes occurring at least once a week.  On examination, reflexes and gait were normal.  There was decreased pin prick sensation.  

During her October 2015 hearing, the Veteran testified she experienced pain, tingling, and numbness.  Her symptoms were more frequent now than when she was initially rated.  She reported missing one day of work about every three months, and described her condition as "moderately severe."

Based on the evidence, the Board finds that a rating higher than 10 percent is not warranted.  Throughout the appeal period, the Veteran's condition has not resulted in any impairment in muscle strength or reflexes.  While diminished sensation was noted in June 2015 and September 2015, the regulations above clearly state that when the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  The VA examiner's assessment of the Veteran's condition as mild, while not dispositive, nonetheless supports the conclusion that sciatica is not manifested by a "moderate" degree of incomplete paralysis, and thus a higher 20 percent rating is not warranted.

The Board has considered the Veteran's testimony, and acknowledges that she is competent to give evidence about symptoms such as pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in her reports of the symptoms she experiences.  However, as with the medical evidence of record, the Veteran's account of her symptomatology (pain, tingling and numbness) describes a level of impairment consistent with the assigned rating.

B.  Sinusitis

The Veteran is currently assigned a 0 percent rating for sinusitis under DC 6513, which is part of the General Rating Formula for Sinusitis.  38 C.F.R. § 4.97.  Under this General Rating Formula, a 0 percent rating is assigned when sinusitis is detected by x-ray only.

A 10 percent rating requires one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. 

A 30 percent rating requires three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. 

A 50 percent rating requires osteomyelitis following radical surgery; or near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

A note to the General Rating Formula states that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.

A June 2010 VA examination report shows the Veteran reported experiencing headaches twice per month and taking antibiotics twice per year for her sinusitis.  No incapacitating episodes were noted.  A separate July 2010 VA examination report also documents no incapacitating episodes but recorded four non-incapacitating episodes a year.  X-ray findings were normal.

During a June 2015 VA examination, the examiner noted that there were five non-incapacitating episodes in the last twelve months, and no incapacitating episodes.  X-ray findings were normal.

The Veteran submitted a September 2015 private assessment in support of her claim.  This physician noted the Veteran was previously placed on antibiotics for recurrent sinus infections four times a year until they no longer worked for her.  She was frequently prescribed prednisone to decrease her inflammation and symptoms.  She continued to have more frequent sinus infections that last longer in duration, up to six weeks.  Her ears constantly drain, and she gets nausea from the drainage in her throat.  She had headaches at least two to three times per week.

During her October 2015 hearing, the Veteran testified that she gets three to five infections a year, manifested by headaches, fever, thick green mucous, and facial pain.  She used to treat these with antibiotics but they stopped working and caused her to get yeast infections.  She stated she had incapacitating episodes three to four times per year, and other episodes three to six times a year.  In a November 2015 statement, she stated she experienced three to five incapacitating episodes per year.

Based on this evidence, the Board finds that a 10 percent rating for sinusitis is warranted.  As noted above, this rating contemplates three to six non-incapacitating episodes of sinusitis per year.  This is consistent with the four non-incapacitating episodes noted during the July 2010 VA examination, the five non-incapacitating episodes noted during the June 2015 VA examination, and the history of four infections a year with more frequent occurrences noted in the September 2015 private assessment.

Although the Veteran testified that she experienced incapacitating episodes, the record does not contain any findings of bed rest prescribed by a physician, and therefore incapacitating episodes have not been established.

In addition, the Veteran testified that she experienced self-described incapacitating episodes three to four times per year, and other episodes three to six times per year.  Though incapacitating episodes have not been shown, this suggests she may have had more than six non-incapacitating episodes per year.  However, this is not consistent with her the portion of her testimony in which she reported getting sinus infections three to five times per year.  See Hearing Transcript at 41-42.  It is also not consistent with the history of four to five infections reported just a few months earlier in the September 2015 assessment and June 2015 VA examination, respectively.  Therefore, the Board does not find her testimony to be sufficiently credible to establish more than six non-incapacitating episodes per year, and a rating higher than 10 percent is not warranted.

C.  Allergic Rhinitis

The Veteran is currently assigned a 0 percent rating for allergic rhinitis under DC 6522, which provides for a 10 percent rating with greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side, without polyps.  A 20 percent rating is assigned with polyps.  38 C.F.R. § 4.97.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

A June 2010 VA examination noted a 20 percent obstruction in the right nostril only.  A July 2010 VA examination noted that no obstruction and no polyps were present.  A June 2015 VA examination found that there was a greater than 50 percent obstruction of the nasal passages on both sides, though no polyps were present.  A September 2015 private evaluation found complete occlusion of the left nasal passage.

Based on this evidence, the Board finds that a 10 percent rating for rhinitis is warranted from June 10, 2015.  Prior to that date, the evidence did not demonstrate 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  However, the VA examination from that date and the subsequent private evaluation recorded a level of nasal obstruction consistent with the criteria for a 10 percent rating.

Notably, the exact onset of the Veteran's current level of symptoms cannot be determined with any certainty.  The earliest that that it can be factually ascertained that she met the criteria for the 10 percent rating is June 10, 2015, the date of the VA examination.

A higher 20 percent rating is not warranted, as polyps were not found at any point during the appeal period.

D.  Endometriosis

The Veteran is currently assigned a 0 percent rating for endometriosis under DC 7613, which addresses disease, injury, or adhesions of the uterus.  However, the Board will instead rate the Veteran's condition under DC 7629, which specifically addresses endometriosis.

The Board has considered the implications of the change in diagnostic code and recognizes that any change in a diagnostic code by VA must be explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  In this case, DC 7629 directly addresses endometriosis, which is a diagnosis confirmed by laparoscopy and well-established in the record.  In contrast, DC 7613 is broader and intended to address general disabilities of the uterus.  Therefore, DC 7629 is the more appropriate code.

The Board must now determine whether the modification of the diagnostic code may be considered a severance.  First, the Board notes that service connection for the Veteran's disability has been in effect since 2010, and is therefore not protected under 38 U.S.C.A. § 1159; 38 C.F.R. § 3.951.

Nonetheless, it has consistently been found that the protection afforded is to the disability and not the diagnostic code used to rate the disability.  See VAOPGCPREC 13-92 (modifications of the Diagnostic Code did not change the protected status of the disability).  Recognizing instances where the Board has rated a Veteran's disability under a different diagnostic code than previously rated, the U.S. Court of Appeals for Veterans Claims (Court) has similarly indicated that there may be times when a change in diagnostic code is not equivalent to a severance.  See Gifford v. Brown, 6 Vet. App. 269, 271 (1994) (a simple, non-substantive administrative correction showing the injury causing disability was to a different part of the body than that reflected in the initial rating "did not result in a new rating or the severance of the old rating"). 

In Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) noted that the purpose of section 1159 was to protect veterans with long-standing determinations of service connection from suddenly having that determination stripped.  It found that to determine that the change of the situs of the disability (or the diagnostic code associated with it) was a severance of one service connected disability and the establishment of another, where the cause of the disability and the resultant functional impairment were the same, would "ill-serve the purpose of the statute."  The Federal Circuit also found its view was consistent with the interpretation of the statute by VA General Counsel (in VAOPGCPREC 50-91 and 13-92) and by the Court in Gifford v. Brown, 6 Vet. App. 269 (1994).  See Read, supra.

As such, the Board finds that the change in diagnostic codes from DC 7613 to DC 7629 does not constitute a severance.  Instead, DC 7629 is a more accurate descriptor of the Veteran's service-connected disability and symptoms.  Additionally, the change has not resulted in any reduced benefit to the Veteran.  Therefore, the assignment of a different diagnostic code does not result in an improper severance of service connection for any manifestation of the Veteran's disability.

DC 7629 provides for a 10 percent rating with pelvic pain or heavy or irregular bleeding requiring continuous treatment for control.  A 30 percent rating is warranted for pelvic pain or heavy or irregular bleeding not controlled by treatment.  A 50 percent is warranted for lesions involving bowel and bladder confirmed by laparoscopy, pelvic pain or heavy or irregular bleeding not controlled by treatment, and bowel and bladder symptoms.  38 C.F.R. § 4.116.

A July 2010 VA examination noted that the Veteran had pelvic pain and urinary incontinence.  On examination, vaginal discharge and moderate uterine displacement with adhesions and associated menstrual disturbances were present.  A June 2015 VA examination noted intermittent, moderate pain and urinary incontinence.  A September 2015 private evaluation noted severe cramping, irregular heavy bleeding, and urinary incontinence.

It is clear that that Veteran experiences bladder symptoms associated with her service-connected endometriosis.  Notably, the rating criteria consider whether symptoms are controlled by treatment.  During her October 2015 hearing, the Veteran testified that she used to treat her condition with birth control medication, but this resulted in too many side effects.  A review of the Veteran's service treatment records reflects some complications associated with birth control treatment.

In sum, the Veteran's endometriosis is manifested by pelvic pain, irregular bleeding, adhesions, and bladder symptoms, and cannot adequately be treated.  These findings are consistent with the maximum 50 percent rating under DC 7629.

E.  Extraschedular Consideration

The Board has also considered whether an extraschedular rating is appropriate.  If an exceptional case arises where a rating based on the disability rating schedule is found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).

However, an extraschedular analysis is not required in every case.  When extraschedular consideration is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  The Veteran has not raised the issue of an extraschedular rating, and for the reasons discussed above, there is no indication that any of her service-connected disabilities on appeal results in any symptoms not contemplated by the rating schedule.  The pain, tingling and numbness associated with her sciatica are contemplated as incomplete paralysis under the rating schedule.  The headaches, fever, drainage, and discharge associated with her sinusitis are contemplated as episodes under the General Rating Formula for sinusitis.  Nasal obstruction from rhinitis is expressly contemplated under DC 6522.  Finally, the pain, bleeding, and bladder symptoms of her endometriosis are expressly contemplated under DC 7629.  There is no indication that any disability on appeal is manifested by symptoms that fall so far outside the rating schedule as to render its application inadequate.  Therefore, no further discussion of an extraschedular rating is required.


III.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2016).

A.  Deviated Septum

The Veteran acknowledged during her October 2015 hearing that she sustained a septum injury in 2003, in between her periods of active service.  However, she testified that she underwent surgery in 2009, which made the condition worse.

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306.

In determining whether the Veteran's deviated septum disability increased during service, the Board notes that, under DC 6502, a traumatic deviation of the nasal septum is assigned a 10 percent rating when there is a 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  The 10 percent rating is the only available rating for a deviated septum.  38 C.F.R. § 4.97.

There are no specific findings in the Veteran's service treatment records documenting nasal obstruction.  Although she was treated on multiple occasions for nasal symptoms, these were diagnosed as the sinusitis and rhinitis for which she is now service-connected.  Therefore, a specific increase in the preexisting deviated septum disability has not been shown, and service connection is not warranted.

However, the Board notes that the rating criteria for DC 6502 are virtually identical to those for allergic rhinitis (DC 6522) discussed earlier.  That is, obstruction of the nasal passages is already specifically contemplated by the rating assigned for rhinitis, and no benefit would flow to the Veteran even if service connection for a deviated septum was granted.  See 38 C.F.R. § 4.14 (the evaluation of the same manifestation under different diagnoses is to be avoided).

B.  Low Back

With respect to element (1), a current disability, private treatment records dated May 2010 show mild scattered degenerative changes in the lumbar spine.  A June 2015 VA examination diagnosed chronic lumbar strain.  Therefore, element (1) has been met.

With respect to element (2), an in-service incurrence, service treatment records dated March 2001 show the Veteran presented with low back pain.  She was diagnosed with muscle spasms versus discomforts of pregnancy versus a urinary tract infection (doubtful).  Additional records dated August 2006 show the Veteran needed an appointment for back pain.  In January 2007, she was diagnosed with lumbago following a one-month history of back pain.  She had documented complaints of back pain again in July 2008, November 2008, and March 2009.  Therefore, element (2) has also been met.

With respect to element (3), a link between the current condition and service, a September 2015 private opinion stated that it was more likely than not that the Veteran's lumbar spine injuries were related to service, based on a review of the relevant records.  

The Board also notes that degenerative changes of the spine, diagnosed in May 2010 via x-ray and the September 2015 private opinion, are analogous to arthritis, which is a chronic condition under 38 C.F.R. § 3.309(a).  For such conditions, the evidentiary requirements for establishing entitlement to service connection benefits are more relaxed than the standard three-part test outlined earlier.  Walker v. Shinseki, 708 F.3d 1331, 1338   (Fed. Cir. 2012).  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period."  Id. at 1338-39.

In this case, the evidence establishes a credible continuity of low back symptoms during and after service.  When viewed collectively with the September 2015 private opinion, the overall weight of the evidence supports a finding that the Veteran's lumbar strain and degenerative arthritis are etiologically related to service, and service connection is warranted.

C.  Dizziness

With respect to element (1), a current disability, a September 2015 private opinion diagnosed the Veteran with peripheral vestibular disorder.  Therefore, a current disability has been established.

With respect to element (2), an in-service incurrence of the condition, the Veteran reported dizziness, among other symptoms, as part of a life skills support center intake assessment in January 2005.  In August 2007, while seeking treatment for gastroenteritis, the Veteran reported dizziness upon standing, which happened even when she felt normal.  In a May 2008 post-deployment health assessment, the Veteran reported a positive history of dizziness, fainting, or lightheadedness.  Therefore, element (2) has been satisfied.

With respect to element (3), a link between the current condition and service, the September 2015 private examiner stated that it was more likely than not that the Veteran began experiencing symptoms of peripheral vestibular disorder while in service, based on a review of the relevant records.  There is no other competent opinion to refute this conclusion, or to otherwise indicate that peripheral vestibular disorder is not related to service.  Therefore, service connection is warranted.


D.  Cervical Dysplasia

Service and post-service treatment records reflect findings of cervical dysplasia.  However, a finding of cervical dysplasia, alone, does not constitute a service-connectable disability - although such a finding may be etiologically related to a later diagnosis of cervical cancer.  See 60 Fed. Reg. 19,851 (April 21, 1995).  Cervical dysplasia is neither a disease nor an injury, but rather is a cellular abnormality of the cervix revealed by a PAP smear and may resolve with residuals or it may represent a premalignant condition, which is a forerunner of carcinoma or carcinoma in situ of the cervix.  Id.

In this case, the Veteran has not been diagnosed with carcinoma or other residuals relating to cervical dysplasia.  The September 2015 private opinion submitted in support of her claim only reflects findings of cervical dysplasia.  Therefore, in light of the authority cited above, service connection for cervical dysplasia is not appropriate.

IV.  The Duties to Notify and Assist

With respect to the Veteran's claims for endometriosis, a low back disability, and dizziness, the Board is granting in full the benefit sought on appeal.  Therefore, any noncompliance with the VCAA with respect to these issues ultimately amounted to no more than harmless error.

As to the remaining claims, under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b).  Here, the Veteran was provided with the relevant notice and information in an April 2010 letter prior to the initial adjudication of her claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  She has not alleged any notice deficiency during the adjudication of her claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating her sciatica, sinusitis, and rhinitis conditions.  Examinations were not obtained for her deviated septum and cervical dysplasia claims.  However, the evidence clearly showed that the deviated septum preexisted service and did not increase during service, and therefore no opinion regarding etiology was required.  Moreover, no examination or opinion was required for cervical dysplasia because it is not a disability for which service connection may be awarded.  Therefore, VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).


ORDER

An initial rating higher than 10 percent for right lower extremity sciatica is denied.

An initial 10 percent rating for sinusitis is granted.

An initial compensable rating for allergic rhinitis prior to June 10, 2015, is denied; a 10 percent initial rating for allergic rhinitis from June 10, 2015, is granted.

An initial 50 percent rating for endometriosis is granted.

Service connection for a deviated septum is denied.

Service connection for lumbar strain and lumbar spine degenerative arthritis is granted.

Service connection for peripheral vestibular disorder is granted.

Service connection for cervical dysplasia is denied.

The appeal for an initial compensable rating for Graves' disease is dismissed.

The appeal for a combined rating higher than 20 percent for all service-connected disabilities is dismissed.

The appeal for service connection for otitis externa is dismissed.  

The appeal for service connection for tinea versicolor of the arms is dismissed.

The appeal for service connection for tinea versicolor of the face is dismissed.

The appeal for service connection for hypoglycemia is dismissed.


____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


